--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 


 
AFFILIATE STOCK PURCHASE AGREEMENT
 
 
This Affiliate Stock Purchase Agreement (this "Agreement"), is made as of
January 27, 2012, by and between Nokolay Koval of Russia, (the “Seller”) and the
purchasers listed on Schedule “A” hereto, each of which is referred to herein as
a “Purchaser” and collectively as the “Purchasers”.
 
RECITALS
 
WHEREAS, the Seller is the owners of 3,000,000 restricted shares of common
stock, of FINISHING TOUCHES HOME GOODS INC., a Nevada corporation (the "Company"
or “FNTU”) in the proportions set out above; and
 
WHEREAS, the Seller propose to sell to each Purchaser the number of restricted
shares of common stock specified next to such Purchaser’s name in Schedule “A”
hereto (the “Purchased Shares”), on the terms set forth herein.
 
In consideration of the premises, representations, warranties and covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1.
PURCHASE AND SALE

 
1.1           The Seller hereby agree to sell, assign, transfer and deliver to
each Purchaser, and each Purchaser hereby agrees to purchase from the Seller,
the Purchased Shares at a purchase price per share of US $0.005 for an aggregate
purchase price of US $15,000 (the "Purchase Price") payable on the Closing Date
(as defined below).  Payment shall be in U.S. Dollars, in the form of bank wire
as follows.  An amount of $15,000 in goo funds delivered and cleared to Seller’s
account via escrow agent Befumo & Schaeffer, PLLC (“Escrow Agent”) (account
information provided by separate communiqué).
 
1.2           Upon Escrow Agent’s receipt of the total Purchase Price at
closing, Seller agrees to deliver, to Purchaser, the share certificate(s)
representing the Purchased Shares of FNTU common stock.
 
1.3           Closing.  The closing (“Closing” of the transactions contemplated
hereby will occur on, or, before the 27th day of January, 2012 (the “Closing
Date”).
 
2.
REPRESENTATIONS AND WARRANTIES OF THE SELLER

 
2.1           The Seller jointly and severally warrant, covenant and represent
to each Purchaser with the intention of inducing each Purchaser to enter into
this Agreement that:
 
 
(a)
immediately prior to and at the Closing, the Seller shall be the legal and
beneficial owner of the Purchased Shares and on the Closing Date, the Seller
shall transfer to each Purchaser the Purchased Shares free and clear of all
liens, restrictions, covenants or adverse claims of any kind or character;

 
 
(b)
the Seller have the legal power and authority to execute and deliver this
Agreement and all other documents required to be executed and delivered by the
Seller hereunder and to consummate the transactions contemplated hereby; and

 
 
(c)
the Seller is, or has been during the past ninety (90) days, an officer,
director, 10% or greater shareholder or "affiliate" of the Company, as that term
is defined in Rule 144 promulgated under the United States Securities Act of
1933, as amended (the "Securities Act");

 
 
(d)
to the best of the knowledge, information and belief of the Seller there are no
circumstances that may result in any material adverse effect to the Company or
the value of the Purchased Shares that are now in existence or may hereafter
arise;

 
 
(e)
immediately upon closing, no Seller shall be indebted to the Company and the
Company shall not be indebted to any of the Sellers;

 
 
(f)
the authorized capital of the Company consists of 75,000,000 common shares, par
value $0.001 per share, of which a total of 9,000,000 common shares have been
validly issued, are outstanding and are fully paid and non-assessable;

 
 
(g)
no person, firm or corporation has any right, agreement, warrant or option,
present or future, contingent or absolute, or any right capable of becoming a
right, agreement or option to require the Company to issue any shares in its
capital or to convert any securities of the Company or of any other company into
shares in the capital of the Company;

 
 
(h)
immediately upon closing, the Company has no liability, due or accruing,
contingent or absolute, and is not directly or indirectly subject to any
guarantee, indemnity or other contingent or indirect obligation with respect to
the obligation of any other person or company not shown or reflected in the
Company’s most recent audited financial statements (the “Financial Statements”)
filed on Edgar which will have been paid in full either from the Purchase Price
or prior to payment of the Purchase Price; and the Seller will pay any
outstanding liability of the Company in excess of $100 with the Purchase Price;

 
 
(i)
the Company has good and marketable title to all of its assets, and such assets
are free and clear of any financial encumbrances not disclosed in the Financial
Statements; and

 
 
(j)
there are no claims threatened or against or affecting the Company nor are there
any actions, suits, judgments, proceedings or investigations pending or,
threatened against or affecting the Company, at law or in equity, before or by
any Court, administrative agency or other tribunal or any governmental authority
or any legal basis for same.




 
 

--------------------------------------------------------------------------------

 
 
3.
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 
3.1           Each Purchaser represents and warrants to the Seller that each
Purchaser:
 
 
(a)
has the legal power and authority to execute and deliver this Agreement and to
consummate the transactions hereby contemplated;

 
 
(b)
understands and agrees that offers and sales of any of the Purchased Shares
prior to the expiration of a period of one year after the date of completion of
the transfer of the Purchased Shares (the "Restricted Period") as contemplated
in this Agreement shall only be made in compliance with the safe harbor
provisions set forth in Regulation S, or pursuant to the registration provisions
of the Securities Act or pursuant to an exemption therefrom, and that all offers
and sales after the Restricted Period shall be made only in compliance with the
registration provisions of the Securities Act or an exemption therefrom; and

 
 
(c)
is acquiring the Purchased Shares as principal for its own account, for
investment purposes only, and not with a view to, or for, resale, distribution
or fractionalisation thereof, in whole or in part, and no other person has a
direct or indirect beneficial interest in the Purchased Shares.

 
The foregoing representations and warranties are inserted for the exclusive
benefit of the Purchasers and may be waived in all or in part by the Purchasers
by notice in writing to the Seller.
 
4.
INDEMNIFICATION

 
4.1           The Seller jointly and severally hereby agree to indemnify and
hold harmless the Purchasers and the Company against any losses, claims, damages
or liabilities to which the Seller or the Company may become subject insofar as
such losses, claims, damages or liabilities arise out of or are based upon
taxes, real property leases or equipment leases payable by or for which the
Company has the primary liability; and in particular, any misrepresentation of
the Seller as contained herein.  Damages of the Purchasers are not limited to
the amount of the Seller received hereunder but will include each Purchaser’s or
Company’s actual cost of any claim and full costs of negotiations and for
defence.
 
5.
MISCELLANEOUS

 
5.1           The parties hereto acknowledge that they have obtained independent
legal advice with respect to this Agreement and acknowledge that they fully
understand the provisions of this Agreement.
 
5.2           Unless otherwise provided, all dollar amounts referred to in this
Agreement are in United States dollars.
 
5.3           There are no representations, warranties, collateral agreements,
or conditions concerning the subject matter of this Agreement except as herein
specified.
 
5.4           This Agreement will be governed by and construed in accordance
with the laws of the state of Nevada. The parties hereby irrevocably attorn to
the exclusive jurisdiction of the courts of Nevada with respect to any legal
proceedings arising from this Agreement.
 
5.5           The representations and warranties of the parties contained in
this Agreement shall survive the closing of the purchase and sale of the
Purchased Shares and shall continue in full force and effect for a period of
three years.
 
5.6           This Agreement may be executed in several counterparts, each of
which will be deemed to be an original and all of which will together constitute
one and the same instrument.
 
5.7           Delivery of an executed copy of this Agreement by electronic
facsimile transmission or other means of electronic communication capable of
producing a printed copy will be deemed to be execution and delivery of this
Agreement as of the date set forth on page one of this Agreement.
 
Each of the parties hereto has executed this Agreement to be effective as of the
day and year first above written.




/s/ Nokolay Koval          
Nokolay Koval


 



 
2

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 


Name of Purchaser
Number of Restricted Common Shares of the Purchaser
Signature of Purchaser
Mark Hunter
3,000,000
/s/ Mark Hunter
                       

 





 
3

--------------------------------------------------------------------------------

 

 
 
 
 
 
 
 
 
 
 
